Asch, J. (dissenting).
I would dissent and affirm the judgment of Special Term. The heart of the arrangement between plaintiff and defendant law firm comes down to his being compensated based on a sliding scale, dependent upon the amount of fees earned by his former law firm from a former client. The *711agreement specified that plaintiff would be available for consultation as long as his health permitted. Even if he were not available to give advice because of ill health, he would still be entitled to his percentage. It has been conceded that for the last two years at least, because of ill health, plaintiff did not give any services. He is now suing for additional amounts which he claims are due him. 11 The plaintiff may have regarded the arrangement as one to provide for him in his retirement. Unfortunately, this does not seem to satisfy the requirements of a genuine retirement agreement, which would certainly involve a fixed obligation to pay benefits, not contingent upon whether the recipient continued to generate fees for the firm, with the amount and the continuance of his benefits dependent upon such fees. 11 The agreement in question provided that if the fees paid by plaintiff’s past client fell below $175,000, his benefits would be diminished on a sliding scale. Moreover, it was expressly provided that if the fees were reduced to zero, plaintiff would not be entitled to any compensation. 11 Clearly, the arrangement “is a division of legal fees without regard to services actually rendered. Such agreements are void and against public policy (see Moffat v Cresap, 33 AD2d 54, affd 29 NY2d 856; Orenstein v Albert, 39 Misc 2d 1093, affd 20 AD2d 720; Clark v Robinson, 252 App Div 857)” (Matter of Silverberg [Schwartz], 75 AD2d 817, 819; see, also, DR 2-107, Division of Fees Among Lawyers). H The agreement which plaintiff made with the second law firm after the dissolution of the defendant law firm is not before us. Hence, consideration of the new agreement by the court is not appropriate at this time.